DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Gianna Arnold (Reg. No. 36,385) on May 7, 2021. 2.	The application has been amended as follows:
	Cancel claims 16, 35-38, 46, 51, 57, 62, and 66. 
1.	(Currently Amended) A method for detecting a target nucleic acid sequence from a DNA sample or a mixture of nucleic acids by a Probing and Tagging Oligonucleotide (PTO) Cleavage and Extension-Dependent Cleavage (PCEC) assay, comprising:
(a)    	hybridizing the target nucleic acid sequence in a DNA sample or a mixture of nucleic acids with an upstream oligonucleotide and a PTO [to form], thereby forming a target nucleic acid sequence hybridized with the upstream oligonucleotide and the PTO if the target nucleic acid sequence is present in the DNA sample or the mixture of nucleic acids; wherein the upstream oligonucleotide comprises a hybridizing nucleotide sequence complementary to the target nucleic acid sequence; the PTO comprises (i) a 3’-targeting portion comprising a hybridizing nucleotide sequence complementary to the target nucleic acid sequence and (ii) a 5’-tagging portion comprising a nucleotide sequence non-complementary to the target nucleic acid sequence; wherein the 3’-targeting portion is hybridized with the target nucleic acid sequence and the 5’-tagging portion is not hybridized with the target nucleic acid sequence; wherein when the upstream oligonucleotide and the PTO are both hybridized with the target nucleic acid sequence, the upstream oligonucleotide is hybridized upstream of the PTO; wherein the PTO is blocked at its 3’-end to prohibit its extension;
(b)    	contacting the target nucleic acid sequence hybridized with the upstream oligonucleotide 
and the PTO of the step (a) to a DNA polymerase having a 5’ nuclease activity under conditions 
for extension of the upstream oligonucleotide and cleavage of the PTO such that said cleavage of the PTO by the DNA polymerase having the 5’ nuclease activity generates a fragment 
comprising the 5’-tagging portion or a part of the 5’-tagging portion of the PTO if the target nucleic acid sequence is present in the DNA sample or the mixture of nucleic acids[; wherein the 
(c)    hybridizing the fragment comprising the 5’-tagging portion or a part of the 5’-tagging 
portion of the PTO with a Capturing and Templating Oligonucleotide (CTO) if the target nucleic acid sequence is present in the DNA sample or the mixture of nucleic acids; wherein the CTO 
comprises in a 3’ to 5’ direction (i) a capturing portion comprising a nucleotide sequence 
complementary to the 5’-tagging portion or the part of the 5’ -tagging portion of the PTO and 
non-complementary to the 3’-targeting portion of the PTO and (ii) a templating portion 
comprising a nucleotide sequence non-complementary to the 5’-tagging portion and the 3’-targeting portion of the PTO; wherein the CTO has no hairpin structure; wherein the CTO has a single fluorescent label or an interactive dual label comprising a fluorescent reporter molecule
and a quencher molecule at its templating portion; wherein the fragment comprising the 5’-tagging portion or a part of the 5’-tagging portion of the PTO is hybridized with the capturing portion of the CTO [to form the fragment hybridized with the capturing portion of] such that a hybridized complex formed by the fragment comprising the 5’ -tagging portion or a part of the 5’-tagging portion of the PTO and the CTO is produced; wherein the CTO is blocked at its 3’-end to prohibit its extension;
(d)    performing an extension reaction [using the fragment hybridized with the capturing portion of the CTO] in the presence of the hybridized complex of the step (c) and [a template-dependent nucleic acid] the DNA polymerase having the 5’ nuclease activity if the target nucleic acid sequence is present in the DNA sample or the mixture of nucleic acids; wherein the 
hybridized complex of the step (c) [fragment hybridized with the capturing portion of the CTO] is extended [to form] such that an extended duplex having the single fluorescent label or the interactive dual label comprising a fluorescent reporter molecule and a quencher molecule is formed; wherein the extended duplex can be cleaved by (i) a restriction enzyme, wherein a cleavage site recognized by the restriction enzyme is present in the templating portion of the CTO; or (ii) a 5’ to 3’ exonuclease capable of cleaving the CTO of the extended duplex but not cleaving the CTO in a single-stranded state;
(e)    forming a cleaved fragment by cleaving the extended duplex using the restriction enzyme or the 5’ to 3’ exonuclease if the target nucleic acid sequence is present in the DNA sample or the mixture of nucleic acids [to form a cleaved fragment];
when the extended duplex has the single fluorescent label, the method is performed on a solid [phase] substrate on which the CTO is immobilized, the single fluorescent label is linked to the templating portion of the CTO, [the cleavage of the extended duplex in the step (e) forms a] the cleaved fragment is with the single fluorescent label, and the cleaved fragment is released from the solid substrate; wherein when the CTO is immobilized through its 5’-end onto the solid substrate, the cleavage site for the restriction enzyme is located between the 5’-end of the CTO and the position of the single fluorescent label of the CTO, and when the CTO is immobilized through its 3’-end onto the solid substrate, the cleavage site for the restriction enzyme is located between the 3’-end of the CTO and the position of the single fluorescent label of the CTO;
when the extended duplex has said interactive dual label comprising a fluorescent reporter molecule and a quencher molecule, the quencher molecule of the CTO quenches a fluorescent signal from the fluorescent reporter molecule of the CTO prior to the formation of the hybridized complex of the step (c) and after formations of the hybridized complex of the step (c) and the extended duplex, [and] the fluorescent reporter molecule and the quencher molecule [linked to] of the CTO are separated by cleavage at the cleavage site of the CTO by the restriction enzyme or by sequential cleavage from the 5’-end of the CTO by the 5’ to 3’ exonuclease, wherein the cleavage site for the restriction enzyme is located between the fluorescent reporter molecule of the CTO and the quencher molecule of the CTO; and
(f)    	detecting the target nucleic acid sequence from the DNA sample or the mixture of nucleic acids, wherein detecting a fluorescent signal from the single fluorescent label of the cleaved fragment or the fluorescent reporter molecule separated from the quencher molecule of the extended duplex indicates [indicative of] the presence of the target nucleic acid sequence in the DNA sample or the mixture of nucleic acids.
7. 	(Currently Amended) The method according to claim 1, wherein the [5’ to 3’ exonuclease is a template-dependent] DNA polymerase having the 5’ nuclease activity has a 5’ to 3’ exonuclease activity.
32. 	(Currently Amended) The method according to any one of claims 1, 7, 20, 25, and 30, wherein [the method] step (a) is performed in the presence of a downstream primer.
33.	(Currently Amended) A method for detecting a target nucleic acid sequence from a DNA sample or a mixture of nucleic acids by a Probing and Tagging Oligonucleotide (PTO) Cleavage and Extension-Dependent Cleavage (PCEC) assay, comprising:
(a)	hybridizing the target nucleic acid sequence in a DNA sample or a mixture of nucleic acids with an upstream primer, [and] a downstream primer and a PTO [to form], thereby forming a target nucleic acid sequence hybridized with the upstream primer, the downstream primer and the PTO if the target nucleic acid sequence is present in the DNA sample or the mixture of nucleic acids; wherein each of the upstream primer and the downstream primer comprises a hybridizing nucleotide sequence complementary to the target nucleic acid sequence; the PTO comprises (i) a 3’-targeting portion comprising a hybridizing nucleotide sequence complementary to the target nucleic acid sequence and (ii) a 5’-tagging portion comprising a nucleotide sequence non-complementary to the target nucleic acid sequence; wherein the 3’-targeting portion is hybridized with the target nucleic acid sequence and the 5’-tagging portion is not hybridized with the target nucleic acid sequence; wherein when the upstream primer, the downstream primer and the PTO are hybridized with the target nucleic acid sequence, the PTO is hybridized with a region of the target nucleic acid sequence between a region of the target nucleic acid sequence which the upstream primer is hybridized and a region of the target nucleic acid sequence which the downstream primer is hybridized ; wherein the PTO is blocked at its 3’-end to prohibit its extension;
(b)    	contacting the target nucleic acid sequence hybridized with the upstream primer, the downstream primer and the PTO of the step (a) to a DNA polymerase having a 5’ nuclease activity under conditions for extension of the primers and cleavage of the PTO such that said cleavage of the PTO by the DNA polymerase having the 5’ nuclease activity generates a fragment comprising the 5’-tagging portion or a part of the 5’ -tagging portion of the PTO if the target nucleic acid sequence is present in the DNA sample or the mixture of nucleic acids[; wherein when the PTO is hybridized with the target nucleic acid sequence, the upstream primer is extended to form an extended strand and the extended strand induces cleavage of the PTO by the DNA polymerase having the 5’ nuclease activity such that the cleavage releases a fragment comprising the 5’-tagging portion or a part of the 5’-tagging portion of the PTO]; 
(c)	hybridizing the fragment comprising the 5’-tagging portion or a part of the 5’-tagging 
portion of the PTO with a Capturing and Templating Oligonucleotide (CTO) if the target nucleic acid sequence is present in the DNA sample or the mixture of nucleic acids; wherein the CTO 
comprises in a 3’ to 5’ direction (i) a capturing portion comprising a nucleotide sequence 
complementary to the 5’ -tagging portion or the part of the 5’ -tagging portion of the PTO and 
non-complementary to the 3’-targeting portion of the PTO and (ii) a templating portion 
comprising a nucleotide sequence non-complementary to the 5’-tagging portion and the 3’-targeting portion of the PTO; wherein the CTO has no hairpin structure; wherein the CTO has a single fluorescent label or an interactive dual label comprising a fluorescent reporter molecule
and a quencher molecule at its templating portion; wherein the fragment comprising the 5’-tagging portion or a part of the 5’ -tagging portion of the PTO is hybridized with the capturing portion of the CTO [to form the fragment hybridized with the capturing portion of] such that a hybridized complex formed by the fragment comprising the 5’ -tagging portion or a part of the 5’-tagging portion of the PTO and the CTO is produced; wherein the CTO is blocked at its 3’-end to prohibit its extension;
(d)	performing an extension reaction [using the fragment hybridized with the capturing portion of the CTO] in the presence of the hybridized complex of the step (c) and [a template-dependent nucleic acid] the DNA polymerase having the 5’ nuclease activity if the target nucleic acid sequence is present in the DNA sample or the mixture of nucleic acids; wherein the 
hybridized complex of the step (c) [fragment hybridized with the capturing portion of the CTO] is extended [to form] such that an extended duplex having the single fluorescent label or the interactive dual label comprising a fluorescent reporter molecule and a quencher molecule is formed; wherein the extended duplex can be cleaved by (i) a restriction enzyme, wherein a cleavage site recognized by the restriction enzyme is present in the templating portion of the CTO; or (ii) a 5’ to 3’ exonuclease capable of cleaving the CTO of the extended duplex but not cleaving the CTO in a single-stranded state;
(e)	forming a cleaved fragment by cleaving the extended duplex using the restriction enzyme or the 5’ to 3’ exonuclease if the target nucleic acid sequence is present in the DNA sample or the mixture of nucleic acids [to form a cleaved fragment];
when the extended duplex has the single fluorescent label, the method is performed on a solid [phase] substrate on which the CTO is immobilized, the single fluorescent label is linked to the templating portion of the CTO, [the cleavage of the extended duplex in the step (e) forms a] the cleaved fragment is with the single fluorescent label, and the cleaved fragment is released from the solid substrate; wherein when the CTO is immobilized through its 5’-end onto the solid substrate, the cleavage site for the restriction enzyme is located between the 5’-end of the CTO and the position of the single fluorescent label of the CTO, and when the CTO is immobilized through its 3’-end onto the solid substrate, the cleavage site for the restriction enzyme is located between the 3’-end of the CTO and the position of the single fluorescent label of the CTO;
when the extended duplex has said interactive dual label comprising a fluorescent reporter molecule and a quencher molecule, the quencher molecule of the CTO quenches a fluorescent signal from the fluorescent reporter molecule of the CTO prior to the formation of the hybridized complex of the step (c) and after formations of the hybridized complex of the step (c) and the extended duplex, [and] the fluorescent reporter molecule and the quencher molecule [linked to] of the CTO are separated by cleavage at the cleavage site of the CTO by the restriction enzyme or by sequential cleavage from the 5’-end of the CTO by the 5’ to 3’ exonuclease, wherein the cleavage site for the restriction enzyme is located between the fluorescent reporter molecule of the CTO and the quencher molecule of the CTO; and
(f)    	detecting the target nucleic acid sequence from the DNA sample or the mixture of nucleic acids, wherein detecting a fluorescent signal from the single fluorescent label of the cleaved fragment or the fluorescent reporter molecule separated from the quencher molecule of the extended duplex indicates [indicative of] the presence of the target nucleic acid sequence in the DNA sample or the mixture of nucleic acids.
34. 	(Currently Amended)  The method according to claim 33, wherein the method further comprises repeating the steps (a)-(b), (a)-(d), (a)-(e) or (a)-(f) after step (f) [with denaturation between repeating cycles].
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7, 20, 25, 30, and 32-34 are allowable in light of applicant’s amendment filed on September 14, 2020 and the examiner’s amendment. The rejection under 35 U.S.C 112 (a) has been withdrawn in view of applicant’s amendment filed on September 14, 2020 and the examiner’s amendment. No prior art in the record teaches a combination of steps (a) to (f) of claims 1 and 33. No prior art either alone or in combination with the other arts in the record teaches/teach or reasonably suggests/suggest a method for detecting a target nucleic acid sequence from a DNA sample or a mixture of nucleic acids by a Probing and Tagging Oligonucleotide (PTO) Cleavage and Extension-Dependent Cleavage (PCEC) assay which comprises all limitations recited in claims 1 and 33.  
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 7, 2021